DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1, 3, 6, 17, 19 are amended and field on 6/16/2022.
Claim 14 is cancelled. 
The 112 rejection in the action mailed on 5/2/2022 is withdrawn due to the cancelation of claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110213317A1) (“Chen”)  in view of Baehr (US. 4,033,349) and further in view of Smith (US. 20140235949A1).
Re claim 1, Chen discloses an apparatus for use in ocular surgery (abstract, ¶0004 Fig. 1-3), comprising: a trocar cannula (20) with a penetrating portion (26) at a distal end and a receiving portion at a proximal end (24), the penetrating portion configured to extend into an interior of an eye (Fig. 2a, ¶0025), the trocar cannula configured for providing a surgical instrument with access to the interior of the eye through the receiving portion and the penetrating portion (¶0023), wherein the access is along an entry axis of the trocar cannula (38, Fig. 2a, ¶0023); and a guidance valve in the receiving portion (¶0022), wherein the guidance valve limits equalization between an intraocular pressure of the eye and an ambient pressure external to the eye when the surgical instrument utilizes the trocar cannula to access the interior of the eye (this is the definition of the self-sealing valve which will seal the end 34, so it limits equalization between an intraocular pressure of the eye and an ambient pressure external to the eye as the instrument is inserted as the valve is made of material self-sealing such as elastomeric material, ¶0022), but it fails to disclose that the guidance valve is shaped to guide alignment of at least one portion of the surgical instrument with the entry axis of the trocar cannula, and that the guidance valve comprises a rounded, partially spherical convex surface exposed to the intraocular pressure and the intraocular pressure pushes the rounded, partially spherical convex surface against the surgical instrument to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula to access the interior of the eye.
However, Baehr discloses a valve for the entry access of the tube  (Figs. 6-7) wherein the guidance valve (26) is shaped to guide alignment of at least one portion of the surgical instrument (84) with the entry axis of the trocar cannula (access of 28, Figs. 6-7), and wherein the guidance valve comprises a convex surface (annotated Fig. 4 of Baehr) exposed to the intraocular pressure (abstract) and the intraocular pressure pushes the convex surface against the surgical instrument to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula to access the interior of the eye (Fig. 7, the pressure will push 68, abstract).

    PNG
    media_image1.png
    349
    490
    media_image1.png
    Greyscale
 
Annotated Fig. 4 of Baehr
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance valve of Chen so that the guidance valve is shaped to guide alignment of at least one portion of the surgical instrument with the entry axis of the trocar cannula as taught by Baehr for the purpose of accommodating varieties of different types of surgical instrument (Baehr, abstract, Col. 3, lines 10-14). 
Also, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance valve of Chen so that the guidance valve comprises a convex surface exposed to the intraocular pressure and the intraocular pressure pushes the convex surface against the surgical instrument to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula to access the interior of the eye as taught by Baehr for the purpose of maintaining the interocular pressure at the surgery (Baehr, abstract, Col. 4, lines 40-51, Note that the definition of the convex (a polygon) having only interior angles measuring less than 180° see dictionary.com). 
The modified Chen in view Baehr fails to disclose that the guidance valve’s convex surface is a rounded, partially spherical convex surface.
However, Smith discloses  a surgical access device( abstract, Fig. 1-5) and  a guidance valve  (542, ¶0064-¶0065) for the entry access of the tube  (Figs. 6-7) wherein the guidance valve (26) has a rounded, partially spherical convex surface for the surgical (Fig. 7, ¶0067).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance valve of Chen in view Baehr so that convex surface is a rounded, partially spherical convex surface as taught by Smith for the purpose of using a desired shape that accommodate the surgical instrument movement and minimizing the tearing of the valve by the instrument (Smith, abstract, ¶0008, ¶0064). 
Re claim 2, the modified Chen discloses wherein the guidance valve comprises a cylindrical hollow (close to 60, Fig. 4 of Baehr) that decreases in diameter toward the distal end (66, Fig. 4 of Baehr) to guide alignment of the surgical instrument with the entry axis of the trocar cannula (Fig. 7 of Baehr).  
Re claim 3, the modified Chen discloses wherein the guidance valve comprises a concave surface exposed to the ambient pressure (annotated Fig. 4 of Baehr), a rounded, partially spherical concave surface shaped to guide axial alignment of the surgical instrument with the trocar cannula (Fig. 7 of Baehr, Fig. 6 of Smith).  
Re claim 6, the modified Chen discloses wherein the intraocular pressure causes the a rounded, partially spherical convex surface to limit equalization between the intraocular pressure of the eye and the ambient pressure external to the eye when the surgical instrument is removed from the trocar cannula (the valve of Baehr will seal the instrument so that it limits the equalization of pressure inside the eye and outside the eye, Fig. 6 of Smith, ¶0008).  
Re claim 9, the modified Chen discloses wherein the guidance valve comprises silicon, polyurethane, or polyimide shaped to guide axial alignment of the surgical instrument with the trocar cannula (Baehr, Col. 3, line 66-68).  
Re claim 10, the modified Chen discloses wherein a distance from the guidance valve to the axis of the trocar cannula decreases toward the distal end to guide axial alignment of the surgical instrument with the trocar cannula (annotated Fig. 4 of Baehr).  
Re claim 11, the modified Chen discloses the guidance valve comprising an opening that conforms to surgical instruments passed therethrough to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula to access the interior of the eye (Baehr Fig. 7 at 68, as the instrument is inserted, the valve seals the instrument and the opening of the trocar so the limit the equalization between inside the eye and outside the eye).  
Re claim 12, the modified Chen discloses wherein the opening comprises one or more slits in a membrane (slits at 68, Baehr Fig. 5).  
Re claim 13, the modified Chen discloses wherein the guidance valve comprises an opening that conforms to create a seal between the guidance valve and the surgical instrument to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula to access the interior of the eye (Baehr Figs. 5-7 at 54, 68, as the instrument is inserted, the valve seals the instrument and the opening of the trocar so the limit the equalization between inside the eye and outside the eye). 
Re claim 15, the modified Chen discloses wherein the guidance valve comprises a funnel shaped to guide axial alignment of the surgical instrument with the trocar cannula (annotated Fig. 4 of Baehr).  
Re claim 16, the modified Chen discloses wherein the trocar cannula comprises a valve trocar cannula (Chen, ¶0022).  
Re claim 17, Chen discloses a method, comprising: guiding alignment of at least one portion of a surgical instrument with an entry axis of a trocar cannula (20, abstract, Fig. 1-3, ¶0004), the trocar cannula comprising a penetrating portion (26) at a distal end and a receiving portion (24) at a proximal end, the receiving portion including a guidance valve (¶0022); providing the surgical instrument with access to an interior of an eye via the penetrating portion (¶0023), wherein the access is along the entry axis of the trocar cannula (38); and limiting equalization between an intraocular pressure of the eye and an ambient pressure external to the eye when the surgical instrument utilizes the trocar cannula to access the interior of the eye (this is the definition of the self-sealing valve which will seal the end 34, so it limits equalization between an intraocular pressure of the eye and an ambient pressure external to the eye as the instrument is inserted as the valve is made of material self-sealing such as elastomeric material, ¶0022), but it fails to specifically disclose that the guidance valve to guide the alignment of the surgical instrument with the entry axis of the trocar cannula and the guidance valve comprises a convex surface exposed to the intraocular pressure and the intraocular pressure pushes the convex surface against the surgical instrument to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula to access the interior of the eye.
However, Baehr discloses a valve for the entry access of the tube  (Figs. 6-7) wherein the guidance valve (26) is shaped to guide alignment of at least one portion of the surgical instrument (84) with the entry axis of the trocar cannula (access of 28, Figs. 6-7), and wherein the guidance valve comprises a convex surface (annotated Fig. 4 of Baehr) exposed to the intraocular pressure (abstract) and the intraocular pressure pushes the convex surface against the surgical instrument to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula to access the interior of the eye (Fig. 7, the pressure will push 68, abstract).

    PNG
    media_image1.png
    349
    490
    media_image1.png
    Greyscale

  Annotated Fig. 4 of Baehr
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance valve of Chen so that the guidance valve is shaped to guide alignment of at least one portion of the surgical instrument with the entry axis of the trocar cannula as taught by Baehr for the purpose of accommodating varieties of different types of surgical instrument  (Baehr, abstract, Col. 3, lines 10-14). 
Also, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance valve of Chen so that the guidance valve comprises a convex surface exposed to the intraocular pressure and the intraocular pressure pushes the convex surface against the surgical instrument to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula to access the interior of the eye as taught by Baehr for the purpose of maintaining the interocular pressure at the surgery (Baehr, abstract, Col. 4, lines 40-51, Note that the definition of the convex (a polygon) having only interior angles measuring less than 180° see dictionary.com). 
The modified Chen in view Baehr fails to disclose that the guidance valve’s convex surface is a rounded, partially spherical convex surface.
However, Smith discloses  a surgical access device( abstract, Fig. 1-5) and  a guidance valve  (542, ¶0064-¶0065) for the entry access of the tube  (Figs. 6-7) wherein the guidance valve (26) has a rounded, partially spherical convex surface for the surgical (Fig. 7, ¶0067).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance valve of Chen in view Baehr so that convex surface is a rounded, partially spherical convex surface as taught by Smith for the purpose of using a desired shape that accommodate the surgical instrument movement and minimizing the tearing of the valve by the instrument (Smith, abstract, ¶0008, ¶0064). 
Re claim 18, the modified Chen discloses a cylindrical hollow (close to 60, Fig. 4 of Baehr) that decreases in diameter toward the distal end (66, Fig. 4 of Baehr) to guide alignment of the surgical instrument with the entry axis of the trocar cannula (Fig. 7 of Baehr).  
Re claim 19, the modified Chen discloses wherein the guidance valve comprises a rounded, partially spherical concave surface (annotated Fig. 4 of Baehr) exposed to the ambient pressure, the rounded, partially spherical concave surface shaped to guide axial alignment of the surgical instrument with the trocar cannula (Fig. 7 of Baehr, Fig. 6 of Smith ¶0008). 
Claims 4, 7-8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Baehr  and Smith and further in view of Scheller et al. (US 9925326 B2) (“Scheller”).
Re claim 4, the modified Chen discloses the guidance valve (Fig. 4 of Baehr) is shaped to keep the soft tip straight when the surgical instrument utilizes the trocar cannula to access the interior of the eye (Fig. 4, the shape of the valve is capable to keep the soft tip to straight as the instrument enter the trocar cannula), but it fails to specifically disclose that at least one portion of the surgical instrument comprise a soft tip of a cannula.
However, Scheller discloses a cannula ingress system for an ophthalmic surgical procedure (abstract) comprising a surgical instrument (see Fig. 3B, assembled instrument: 300) including a soft tip (Fig. 3B, membrane removing tip: 240) of a cannula (Fig. 3B, hypodermic tube: 230, Col. 4, lines 34-40 discussing how tip 240 may be manufactured from silicone, which is well known in the art as a soft-tip material for cannula tips, Fig. 10c, Col.1, lines 31-45).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Chen so that at least one portion of the surgical instrument comprises a soft tip of a cannula as taught by Scheller for the purpose of using an art recognized instrument in ophthalmic surgery and minimizing the possibility of traumatic optic neuropathy during ocular surgery (Scheller, Col.1, lines 31-45).
Re claims 7-8, the modified Chen discloses wherein the surgical instrument (Chen, ¶0023), but it fails to disclose that the surgical instrument comprises a flexible tip and the surgical instrument tip comprises a cannula.
However, Scheller discloses a cannula ingress system for an ophthalmic surgical procedure (abstract) comprising a surgical instrument (see Fig. 3B, assembled instrument: 300) including a soft tip (Fig. 3B, membrane removing tip: 240) of a cannula (Fig. 3B, hypodermic tube: 230, Col. 4, lines 34-40 discussing how tip 240 may be manufactured from silicone, which is well known in the art as a soft-tip material for cannula tips, Fig. 10c, Col.1, lines 31-45).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Chen so that the surgical instrument comprises a flexible tip and the surgical instrument tip comprises a cannula  as taught by Scheller for the purpose of using an art recognized instrument in ophthalmic surgery and minimizing the possibility of traumatic optic neuropathy during ocular surgery (Scheller, Col.1, lines 31-45).
Re claim 20, the modified Chen discloses the guidance valve (Fig. 4 of Baehr) is shaped to keep the soft tip straight when the surgical instrument utilizes the trocar cannula to access the interior of the eye (Fig. 4, the shape of the valve is capable to keep the soft tip to straight as the instrument enter the trocar cannula), but it fails to specifically disclose that at least one portion of the surgical instrument comprise a soft tip of a cannula.
However, Scheller discloses a cannula ingress system for an ophthalmic surgical procedure (abstract) comprising a surgical instrument (see Fig. 3B, assembled instrument: 300) including a soft tip (Fig. 3B, membrane removing tip: 240) of a cannula (Fig. 3B, hypodermic tube: 230, Col. 4, lines 34-40 discussing how tip 240 may be manufactured from silicone, which is well known in the art as a soft-tip material for cannula tips, Fig. 10c, Col.1, lines 31-45).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument of Chen so that at least one portion of the surgical instrument comprise a soft tip of a cannula as taught by Scheller for the purpose of using an art recognized instrument in ophthalmic surgery and minimizing the possibility of traumatic optic neuropathy during ocular surgery (Scheller, Col.1, lines 31-45).
Response to Arguments
Applicant’s arguments, see remark, filed 6/16/2022, with respect to newly added limitation to of claim(s) 1, 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Chen in view of Baehr and Smith.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783               

/Lauren P Farrar/Primary Examiner, Art Unit 3783